OPINION
BAKER, Justice.
This is a summary judgment case. Eddie Dees sued Dallas County and Sheriff Jim Bowles to recover bail bond approval fees. In 1992, the Texas Supreme Court held that Texas counties had no statutory authority to collect preconviction bond approval fees. The supreme court concluded that existing *627statutes authorized collection of fees only in civil matters, not criminal matters.1 Dallas County and Sheriff Bowles moved for summary judgment on several grounds. One of the grounds they asserted was that the Texas Supreme Court’s decision holding the fees improper should only apply prospectively. The trial court granted summary judgment on that ground. We conclude the trial court improperly applied the law. We reverse the trial court’s summary judgment for Dallas County and Sheriff Bowles. We remand this cause for further proceedings.
FACTUAL AND PROCEDURAL BACKGROUND
Beginning in 1981, Dallas County charged an administrative fee to process each criminal bail bond posted in Dallas County. The Dallas County Sheriffs Department collected the fee for the county. Except for one year, 1988-89, the county collected these fees until May 1992. On May 6, 1992, the Texas Supreme Court issued the Camacho opinion. In Camacho, the supreme court held Texas counties did not have statutory authority to collect a preconviction bail bond approval fee under former and existing statutes. Camacho v. Samaniego, 831 S.W.2d 804, 815 (Tex.1992). The supreme court concluded the statutes authorize the collection of fees in civil matters, not criminal matters. See Camacho, 831 S.W.2d at 812.
Eddie Dees sued Dallas County and Sheriff Bowles in 1988, four years before Camacho. Dees claimed the fees were improper because the county could not collect the bond approval fees under existing statutes. Dees sued to recover the fees and the four-fold statutory penalty. Act of May 1, 1987, 70th Leg., R.S., eh. 149, § 16, 1987 Tex.Gen.Laws 707, 1300, repealed by Act of May 4, 1993, 73rd Leg., R.S., ch. 268, § 46(1), 1993 Tex. Gen.Laws 583, 986 (current version at TexLooal Gov’t Code Ann. § 118.801 (Vernon Supp.1995) (formerly Tex.Rev.Civ.Stat. Ann. art. 3909 (Vernon 1966)). After the supreme court decided Camacho, the county and Sheriff Bowles filed an amended motion for summary judgment. One ground in the motion was that Camacho should apply only prospectively. The trial court granted summary judgment for the county and the sheriff solely on Camacho’s prospective application.
THE PARTIES’ CONTENTIONS
In a single point of error, Dees contends the trial court erred in applying Camacho prospectively.
The county and the sheriff contend a prospective application was proper. They argue this case meets the test to permit prospective application of Camacho.
APPLICABLE LAW
A. Summary Judgment— Standard of Review
When we review a summary judgment, we follow well established rules. See Nixon v. Mr. Property Management Co., 690 S.W.2d 546, 548-49 (Tex.1985); Spencer v. City of Dallas, 819 S.W.2d 612, 615 (Tex.App.—Dallas 1991, no writ). Summary judgment provides a way to summarily end a case that involves only a question of law and no genuine fact issues. See Gaines v. Hamman, 163 Tex. 618, 358 S.W.2d 557, 563 (1962). We determine whether the trial court properly applied the law to the undisputed facts. See American Medical Elecs., Inc. v. Korn, 819 S.W.2d 573, 576 (Tex.App.—Dallas 1991, writ denied).
B. Camacho v. Samaniego
In Camacho, the supreme court held there is no statutory authority to impose and collect a bad bond approval fee. The court held the fee was improper. Camacho, 831 S.W.2d at 815. The supreme court stated that the statute setting fees a county sheriff may collect does not apply to criminal matters. See Camacho, 831 S.W.2d at 814. Camacho is silent on whether it applies retroactively or prospectively.
C.Prospective or Retroactive Application
As a rule, a Texas Supreme Court decision applies retrospectively. Sanchez v. *628Schindler, 651 S.W.2d 249, 254 (Tex.1983). This rule applies unless the supreme court itself exercises its discretion to modify the rule. Bowen v. Aetna Casualty & Sur. Co., 837 S.W.2d 99, 100 (Tex.1992); Sanchez, 651 S.W.2d at 254; see Carrollton-Farmers Branch Indep. Sch. Dist. v. Edgewood Indep. Sch. Dist., 826 S.W.2d 489, 515 (Tex.1992); Reagan v. Vaughn, 804 S.W.2d 463, 468 (Tex.1990) (op. on reh’g).
APPLICATION OF LAW TO THE FACTS
There is nothing in Camacho to show that the supreme court intended only a prospective application. The supreme court made no attempt to change the rule of retrospective application. Rather than apply the rule, the trial court improperly determined Camacho should apply only prospectively. In doing so, the trial court clearly erred in applying the law to the undisputed facts in this case. See Bowen, 837 S.W.2d at 100.2
We hold the trial court erred in granting summary judgment for Dallas County and Sheriff Bowles on the ground of prospective application of Camacho. We sustain Dees’s point of error.
Accordingly, we reverse the trial court’s summary judgment and remand the ease to the trial court for further proceedings.
KINKEADE, J., concurs.

. See Camacho v. Samaniego, 831 S.W.2d 804 (Tex.1992).


. The county and the sheriff did not cite Bowen in their brief. Nevertheless, their attorney conceded at oral argument that Bowen was directly on point and controlled the outcome of the appeal. The attorney for the county and the sheriff ignored contrary authority that is clearly on point. We do not condone this action. See Tex.Disciplinary R.Prof.Conduct 3.03(a)(4) (1989), reprinted in Tex.Gov't Code Ann., tit. 2, subtit. G, app. A (Vernon Supp.1995) (State Bar Rules art. X, § 9).